Citation Nr: 1034922	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for post traumatic stress disorder (PTSD) and bipolar disorder, 
and, if so, whether service connection is warranted for a 
psychiatric disability to include PTSD, bipolar disorder, 
depression and anxiety.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a gastrointestinal disability (currently claimed as peptic 
ulcer disease).

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a skin condition (currently claimed as due to herbicide 
exposure).

4.  Entitlement to service connection for arthritis of both 
hands.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a bilateral foot disability.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for bilateral knee arthritis.

7.  Entitlement to service connection for nose bleeds.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of the RO in Milwaukee, 
Wisconsin.  

The issue of a petition to reopen a claim for service connection 
for bilateral flatfeet was denied in a September 2004 rating 
decision.  The petition to reopen a claim of service connection 
for an acquired psychiatric disability, a petition to reopen a 
claim for right bilateral knee arthritis, and original claim for 
service connection for nosebleeds were appealed from a November 
2005 rating decision.  The bilateral hand claim arises from a May 
2006 rating decision.  

The petitions to reopen the claims for service connection for a 
skin condition and a gastrointestinal disability arise on appeal 
from an October 2008 rating decision.

The appellant requested a personal hearing before a Member of the 
Board and before a Decision Review Officer at the RO.  The 
appellant withdrew the requests in August and November 2009 
submissions.  The Board may proceed.  38 C.F.R. 
§ 20.704(d)(2009).

The petitions to reopen claims for service connection for 
bilateral  flatfeet, right knee arthritis, and peptic 
ulcer disease and claims for service connection for left 
knee arthritis and nosebleeds are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A January 1997 Board decision denied the appellant's claims 
of entitlement to service connection for PTSD, bipolar disorder, 
and a skin condition.  

2.  The appellant was notified of the decision in January 1997 
and informed of his appellate rights.  

3.  Reconsideration of the January 1997 Board decision was denied 
in September 1997.  

4.  Evidence received since the January 1997 decision concerning 
a skin disability is new to the claims file, but does not relate 
to an unestablished fact necessary to substantiate the claim of 
whether a skin condition was incurred or aggravated in service, 
and does not raise the possibility of substantiating the 
appellant's claims for service connection for a skin disability.

5.  The appellant's claim for PTSD was based on his claimed fear 
of hostile military action in Vietnam, which was denied for lack 
of independent stressor verification.

6.  The evidence received since the January 1997 Board decision 
regarding bipolar disorder is both new to the file, addresses the 
grounds for the prior denial, and raises a reasonable possibility 
of substantiating the claim.

7.  The appellant's statements regarding service at Fort Hood, in 
Vietnam and temporary and classified duty are not credible.  

8.  The appellant's acquired psychiatric disability was not 
incurred in or aggravated by active military service.  

9.  The appellant's arthritis of both hands was not incurred in 
or aggravated by active military service, nor was it manifest 
within one year of service.  


CONCLUSIONS OF LAW

1.  The January 1997 Board decision, denying the claims of 
service connection for PTSD, bipolar disorder, and a skin 
disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted for the 
claims of entitlement to service connection for a skin 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence has been submitted for the claims 
of entitlement to service connection for PTSD and bipolar 
disorder; the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4.  An acquired psychiatric disability, to include bipolar 
disorder and PTSD, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

5.  Arthritis of both hands was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Due Process

With respect to the appellant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection claims, 
the appellant be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  

Prior to initial adjudication of the appellant's petition to 
reopen his skin disability claim, a letter dated in April 2005 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The notice 
letter also satisfied the requirements of Kent.  Another notice 
letter was provided in May 2008, which also satisfied the duty to 
notify.  Id.  

Prior to initial adjudication of the appellant's acquired 
psychiatric disability claim, a letter dated in June 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  As will be 
discussed below, the acquired psychiatric disability claim is 
reopened.  See 38 C.F.R. § 3.156(a).  The Board will proceed to 
review the decision on the merits.  As such, the Board finds that 
any error related to the VCAA as to reopening is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Similarly, since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the appellant's arthritis of 
both hands claim, a letter dated in March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The Social 
Security Administration notified VA in January 2007 that it had 
no records pertaining to the appellant.  The appellant has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  An examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of a 
medical examination or opinion, unless new and material evidence 
has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The 
appellant was not afforded an examination in association with his 
petition to reopen his skin disability claim.  As discussed 
below, the Board concludes that new and material evidence has not 
been submitted on this claim.  Accordingly, there is no duty to 
provide an examination and no error exists.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007).  

The Board has reopened the claim for a psychiatric disorder to 
include PTSD and a bipolar disorder.  The Board concludes an 
examination is not needed for the acquired psychiatric disability 
claim because the only evidence indicating the appellant 
"suffered an event, injury or disease in service" is his own 
lay statements.  As will be discussed below, the Board has found 
that the appellant's lay evidence is incredible.  The appellant's 
claims have not been credible since his initial filing in 1993 
and he continues to alter the story as his claims are denied.  
Similarly, the Board concludes an examination is not needed for 
the arthritis of both hands claim because the only evidence 
indicating the appellant "suffered an event, injury or disease 
in service" is his own lay statements.  As will be discussed 
below, the Board has found that the appellant's lay evidence is 
incredible and incompetent.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004) (Because some evidence of 
an in-service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in connection 
with claim development could not aid in substantiating a claim 
when the record does not already contain credible and competent 
evidence of an in-service event, injury, or disease.).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. New and Material Evidence

The appellant brought prior service connection claims for PTSD, 
bipolar disorder, a skin condition, and a gastrointestinal 
disability.  The claims were denied by February, September and 
October 1994 rating decisions.  The appellant appealed.  The 
claims were denied by the Board as they were not well-grounded in 
a January 1997 decision.  The appellant filed a motion for 
reconsideration, which was denied in September 1997.  The 
appellant did not appeal to the U.S. Court of Appeals for 
Veterans Claims.  The January 1997 Board decision is final.  38 
U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The January 1997 Board decision denied the appellant's previous 
skin condition claim for lack of well-groundedness, finding no 
credible and competent evidence that a skin condition was related 
to service, including exposure to chemicals.  The Board also 
denied the claim for PTSD on the basis for lack of well-
groundedness because the appellant was not a combat veteran and 
did not have a confirmed stressor.  The bipolar disorder claim 
was denied for lack of well-groundedness because no evidence 
related the diagnosis to service or an inservice event.  

The basis for the prior denial of service connection for PTSD was 
that the appellant was found not to be a combat veteran and no 
independent corroborating evidence of the appellant's stressor 
was of record.

Recently, the regulations governing PTSD have been amended, 
effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a claimant is related to the claimant's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the claimant's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the claimant's service.  Id.  For claims to reopen a 
previously denied service connection PTSD claim, new and material 
evidence will be required as the regulatory amendment is not 
considered a liberalizing rule under 38 C.F.R. § 3.114.  To 
reopen a claim under new § 3.304(f)(3), VA will accept a 
veteran's lay statement regarding an in-service stressor - "fear 
of hostile military or terrorist activity" - as sufficient to 
constitute new and material evidence for the purpose of reopening 
a previously denied claim, if the veteran's record otherwise 
shows service in a location involving exposure to "hostile 
military or terrorist activity."  VA Training Letter 10-05.  If 
review of the record discloses a previously submitted lay 
statement demonstrating "fear of hostile military or terrorist 
activity," such statement will be sufficient for reopening a 
claim if the veteran's record otherwise demonstrates service in a 
location involving exposure to "hostile military or terrorist 
activity."  Id.  

The January 1997 Board decision was clearly predicated on the 
lack of stressor verification that the appellant had been to 
Vietnam, wherein he had fear of hostile military activity.  He 
continues to make this contention and assert other service 
stressors.  The Board will reopen the appellant's claim to afford 
him a merits consideration of service connection under the new 
regulatory amendment.  

Bipolar disorder was also denied by the Board in January 1997.  
The appellant's VA treatment records show ongoing diagnosis and 
treatment for bipolar disorder from 2002 through 2009.  An 
October 2006 letter from a VA registered nurse indicates that the 
appellant has bipolar disorder as a result of his military 
service.  This evidence is clearly new to the file and addresses 
the grounds of the prior final denial, raising a reasonable 
possibility of substantiating the claim.  The bipolar disorder 
claim is reopened.  The Board will address the acquired 
psychiatric disability claim in the Service Connection section 
below.

The appellant filed a new claim for service connection for a skin 
condition in May 2008.  The appellant argues now that his skin 
condition is the result of Agent Orange exposure.  He also 
contests the specific diagnosis of the skin condition.  

The February 1994 rating decision did not address the possibility 
of presumptive service connection for herbicide exposure.  A 
final rating decision is final as to all theories of the claim, 
regardless of whether the RO actually addressed them.  Brown v. 
Nicholson, 21 Vet. App. 290, 294-297 (2007) (en banc).  Porphyria 
cutanea tarda was, and remains, the sole skin condition among 
those disabilities for which presumptive service connection was 
available on a presumptive basis in February 1994.  38 C.F.R. 
§ 3.309 (1994).  Thus, the February 1994 rating decision would be 
final as to the herbicide exposure theory of the claim as well.  
The Board notes that the number of disabilities for which 
presumptive service connection for herbicide exposure is 
available has increased since the February 1994 rating decision.  
A change in law that creates a new cause of action is considered 
liberalizing, such as inclusion of a particular disease in a 
presumptive service connection regulation.  Routen v. West, 142 
F.3d. 1434, 1442 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  However, the regulatory changes are not liberalizing as 
to the appellant's specific skin claim.  Reopening is thus 
required for the skin disability claim.  See Brown.  

As before, the February 1994 rating decision determined that the 
appellant's skin condition was not incurred in service and was 
not caused by military service.  This determination of a lack of 
nexus to service applies to his original claim and his new theory 
of herbicide exposure.  

The appellant's February 2009 Form 9 is illustrative of his 
herbicide contentions.  He states that he had classified courier 
runs to Vietnam during service.  He reports that he has sought 
information but that it remains classified.  

The appellant's July 2009 statement is a variation of the same 
contentions.  He states that the RO assumes his skin condition is 
seborrheic dermatitis.  He indicates that the head of Dermatology 
at the VA Medical Center in Minneapolis states that the condition 
cannot be cured.  He further states that he was involved in a 
training operation in California in 1964, where he was exposed to 
many different chemicals.  He reported chemical exposure at a 
variety of military installations.  He contends that because his 
chemical exposure cannot be excluded from the list of possible 
causes of his skin condition that the benefit of the doubt should 
be resolved in his favor.  

The Board acknowledges that the appellant is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While 
credibility is presumed in petitions to reopen, competency is 
distinguishable from credibility, which are distinct factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not competent 
to diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The appellant's statements that his skin condition is the result 
of chemicals, to include herbicides, are not competent evidence.  
The interaction of a chemical with the skin is complex, and not 
observable to the layperson.  To the extent that he argues that 
herbicide exposure resulted in a skin condition as some later 
date, the appellant is not competent to offer such an opinion.  
To the extent that the appellant claims that he had the same skin 
condition during service that he has now, that was the substance 
of his original claim which was denied in February 1994; in other 
words, his assertions are not new and material evidence as they 
are duplicative.  That he now contends that he had herbicide 
exposure during service and this caused the same skin condition 
during service, this is repetitive of his inservice incurrence 
contentions.  The Board finds that the appellant's statements 
regarding herbicide exposure are either incompetent for offering 
a medical determination or repetitive of his prior lay statements 
considered in the February 1994 rating decision.  This evidence 
is not new and material.  

The appellant's VA treatment records have been associated with 
the file.  The existence of a skin disability is shown by these 
records.  Some of them indicate that the skin disability is the 
result of service or some environmental exposure during service; 
however, these comments are a repetition of the appellant's 
statement.  For example, an April 2008 allergy and immunology 
note states that the appellant reported a forty year history of 
skin reaction of the hands and chest.  Dermatology had previously 
treated it as a possible psoriasis.  The appellant was 
recommended for patch testing.  The appellant was seen in June 
2008 and was noted to have multiple dermatology issues.  He had 
hand dermatitis, sebaceous dermatitis, rosacea, and intertrigo.  
The appellant was evaluated by Infectious Disease service in July 
2008 for chronic hand dermatitis, a patch on his bottom, a rash 
under his arms, in the groin and under the breasts.  The 
physician noted that the appellant thought his skin disorders 
were the result of Agent Orange exposure.  The physician remarked 
that the etiology was unclear.  An August 2008 follow-up note 
indicates that the appellant had dermatitis of the hands of 
unclear etiology.  A November 14, 2008, infectious disease note 
indicates that the appellant had been seeing Dermatology for 
chronic fissuring and dermatitis.  The appellant reported a 
history of  hand skin problems since he was exposed to diesel 
fuel and solvents when he was in a tank in service.  

A bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber happens 
to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The statements connecting the skin disorders to 
service are the appellant's own, merely filtered through medical 
transcription.  The medical professionals noted, at most, that 
the etiology of his skin disorders was unclear.  This is no 
evidence of a relationship to service.  There is one piece of 
evidence which is the exception to the foregoing.  A December 
2007 letter was written on behalf of the appellant indicating 
that he had basal cell carcinoma as a result of sunlight exposure 
during his period of military service.  That disability has been 
separately service-connected.  There being no competent medical 
evidence relating the remaining skin disabilities to service, the 
Board finds that the VA treatment records associated with the 
claims file since the January 1997 are not material.

The appellant has associated some 2006 private treatment records 
with the file.  These concern psychiatric treatment.  They do not 
address the skin condition.  The Board finds that these records 
are not material.

The appellant has also submitted a statement from his wife in 
November 2006.  This statement does not mention a skin 
disability.  The Board finds that it is not material to the 
petition to reopen the skin condition claim.

In sum, the Board finds that, while new evidence has been 
received, that evidence is not material to the grounds for the 
Board's January 1997 denial of the claim.  As such, the Board 
finds that the preponderance of the evidence is against the 
appellant's petition to reopen the claim for service connection 
for a skin disability.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the petition must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III. Service Connection

The appellant contends that he has arthritis of both hands, an 
acquired psychiatric disability and peptic ulcer disease as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

a. Acquired Psychiatric Disorder

The appellant's October 2006 Notice of Disagreement has treated 
his claim as one for 
"nervousness/depression/anxiety/PTSD/bipolar" disability.  In 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  The Board has therefore considered all of 
the currently diagnosed acquired psychiatric disabilities.  The 
Board concludes that service connection is not warranted for an 
acquired psychiatric disability.  

The appellant's current VA treatment records, all received in the 
course of the current claim, do not support a diagnosis of PTSD.  
The appellant reported a prior medical history of PTSD to the 
surgical services in 2001, but these were not accompanied by 
treatment or diagnosis by a psychiatrist or psychologist.  The 
appellant's 2002 to 2009 VA treatment records show that he has 
been uniformly diagnosed and treated for bipolar disorder.  He 
has symptoms of depression, nervousness and anxiety noted with 
the bipolar disorder.  An October 2006 evaluation from the ASC 
Psychology Clinic notes the presence of "subclinical elements of 
PTSD."  The Board notes that "subclinical" indicates that 
some, but not all elements necessary for a diagnosis are present.  
The evaluator noted that the appellant did not meet the full 
criteria for a diagnosis of PTSD.  In order to warrant a grant of 
service connection for PTSD, the diagnosis of PTSD must comply 
with the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition, of the American 
Psychiatric Association (DSM- IV).  38 C.F.R. § 4.125 (2009).  In 
order to warrant a grant of service connection, that a condition 
or injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 143 (1992); Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  The Board finds that the appellant does not 
have a current diagnosis of PTSD, as a result of service or 
otherwise.  Service connection for an acquired psychiatric 
disability is not warranted based on a diagnosis of PTSD.  

A current diagnosis of bipolar disorder is well established.  As 
noted in the New and Material section above, an October 2006 
letter indicates that the bipolar disorder was incurred or 
aggravated in service.  The letter does not provide the factual 
predicate on which the opinion is based; there is no description 
in the letter as to the occurrences of service or onset of the 
disorder.  In the absence of such a factual predicate, the Board 
cannot accept such an opinion as adequate for ratings purposes.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The claims file shows a variety of contentions regarding his 
service.  The appellant has been inconsistent over the course of 
his claims for service connection for a psychiatric disability 
and his claims are contradicted by his service personnel records.  

A January 1993 psychosocial assessment, by a VA social worker, 
shows that the appellant had reported having been attached to a 
Marine unit while in service.  He said that he had made six trips 
to Vietnam lasting from three weeks to two months.  Part of that 
time, he said, he worked as a courier and the remainder of that 
time, with a tank outfit.  He reported having nightmares about an 
18 year-old tank driver having been killed after the tank hit a 
land mine.  He also reported having occasional intrusive 
thoughts.  The social worker concluded that the appellant had 
many characteristics suggestive of post-traumatic stress 
disorder.  Most predominant were symptoms of anger control, 
depression, sleep disorder, nervousness, problems with authority, 
and relationship problems.  Another clinical record from the same 
day of that evaluation indicates that bipolar disorder was to be 
ruled out, and that the appellant had post-traumatic stress 
disorder, chronic.

The results of various psychological tests were reported in a 
February 1993 VA clinical record, wherein it was indicated that 
the appellant showed depression, post-traumatic stress disorder 
or exaggeration.  The hypothesis of the VA psychologist was that 
there was extreme responding, which may have been due to an acute 
disturbance or exaggeration.

In a March 1993 VA evaluation of his psychiatric complaints, the 
appellant reported that in service he was a courier "handcuffed 
to a briefcase", carrying documents about the shipping of heavy 
equipment back-and-forth between the United States, Vietnam and 
deep water ports of the Philippines.  He stated that his unit was 
sent to Vietnam.  He reported that in late 1964, his tank hit a 
land mine and that the young driver was "blown up."  This had 
been very disturbing to him at the time, he indicated.  He said 
that he continued to make secret, classified trips between 
Vietnam and the United States until early 1965.  He noted that 
subsequent to service, he was irritable and had an inability to 
tolerate authoritarian superiors.  He reported that he had had 
remorse, flashbacks, disturbing nightmares and disturbing 
thoughts and memories of such combat experiences as bulldozing 
down villages to build airships(s), and the death of his tank 
driver.  He was diagnosed as having post-traumatic stress 
disorder, chronic, combat-related, and bipolar disorder, mixed.

A September 1993 development response from the appellant shows 
that he reported being in combat or action with the enemy, in a 
vehicle accident, was bombed, shelled or tripped a booby-trap, 
performed grave registration duty, treated or dealt with 
casualties, and other action that threatened his life.  

A December 1996 general note by a social worker indicates that 
the appellant served in Vietnam 6 times on temporary duty from 
Ft. Hood.  He claimed to have been initially trained as a tanker, 
and then retrained as a clerk following his time in Vietnam.  

The appellant's wife submitted an October 2006 statement in which 
she reported that the appellant related a tank crash, in which a 
tank went over a cliff.  He reported that four servicemen he knew 
were killed in the crash.  He related a story that a serviceman 
was murdered and found outside the appellant's barracks.  He 
reported seeing a serviceman decapitated by a tank turret 
turning.  The appellant reported being beat up because he could 
not keep up during exercises.  The appellant's wife reports that 
they became partners before he entered the military and that he 
came back a different person.  

An October 2006 evaluation from the ASC Psychological Clinic was 
also submitted.  The appellant was seen on the recommendation of 
his power-of-attorney for possible military readjustment issues.  
The appellant presented with a long standing history of numerous 
symptoms, causing severe impairment in most major areas of his 
life.  The appellant reported that he had suffered from anxiety, 
including stomach problems and irritable bowel since his time in 
service.  The appellant recounted his prior medical history.  The 
appellant reported that he may have been exposed to Agent Orange 
at 29 Palms as it was shipped out.  The appellant reported 
ongoing VA psychiatric treatment.  The appellant reported that he 
had difficulty during training with his weight and nosebleeds.  
The appellant reported completing NCO training at Fort Hood, 
after which he became a company clerk with the 1st Armor 
Division.  The appellant reported being sent to Vietnam with 
equipment delivery six times between 1964 and 1965.  These trips 
would last from 1 to 2 days to two weeks at a time.  The 
appellant reported that he witnessed several accidents during 
training operations at Fort Hood.  He reported that a tank went 
over a cliff during a night fire mission, killing all four 
crewers.  He reported knowing all the men and their families.  He 
also reported seeing a serviceman decapitated by a tank turret 
turning at night.  The appellant reported that the tires were 
stolen off his car one night.  His friends told him not to worry 
about it and his tires were returned to his car the next day.  He 
found a dead man in a ditch on the way to his office that morning 
and later learned that his friends had killed the man for taking 
the tires.  The appellant reported being assaulted while on leave 
and killing his assailant in self-defense.  The psychologist 
evaluating the appellant concluded that he had bipolar disorder 
and generalized anxiety disorder, both as a result of military 
service.  

The appellant's DD 214 shows that he served in the United States 
Army and was a personnel clerk.  That form is negative for 
reference to a Vietnam Service Medal, Combat Infantryman's Badge 
or other indication of either Vietnam service or combat.  Service 
personnel records show that the appellant was stationed at Fort 
Leonard Wood, Missouri, from July 1963 to September 1963, where 
he received training.  The appellant is then shown to have been 
stationed at Fort Hood, Texas, from September 1963 to July 1965, 
where he was a company clerk.  An Enlisted Qualification Record 
shows that the appellant's military occupational specialty was 
personnel specialist.  None of the entries indicate that the 
appellant was ever trained or assigned to be a tank crewer.  
There is no notation that he was ever attached to a Marine unit.  
The Board finds that the appellant is not a combat veteran.  

None of the accounts told by the appellant have been confirmed.  
The appellant has reported combat with the enemy, repeated 
training accidents, murder, time in Vietnam up to two months in 
length.  The accounts regarding service in Vietnam and service as 
a tank crewer are contradicted by the appellant's service 
personnel records.  Once these accounts had failed to warrant 
service connection, the appellant began reporting other possible 
reasons that he might have a disability due to service.  The 
appellant has not provided a date that would enable confirmation 
by unit records to be obtained.  

The appellant's wife has also made statements.  The 1993 VA 
treatment records and the October 2006 ASC evaluation indicate 
that the appellant has been married several times.  He has 
reported at least two post-service divorces.  Yet her October 
2006 statement was that they were "life partners" from before 
his time in the military.  Given the evidence that the appellant 
had been married to other women during that time, the Board is 
not clear what that statement means or what proximity the 
appellant's current wife had to him during those years.  

The appellant's service treatment records show no diagnosis or 
treatment for any psychiatric complaints during service, nor is 
there evidence that any psychiatric disability existing in 
service that could have been aggravated.  The May 1965 separation 
examination report shows that the appellant was normal 
psychiatrically.  The remainder of the record is negative for any 
diagnosis or treatment of a psychiatric disorder for over 25 
years after service.  The sole evidence regarding the onset of 
his psychiatric disability is his own highly incredible 
statements.  The Board finds that the preponderance of the 
evidence is against a relationship between his current 
psychiatric disability and service, either by continuity of 
symptomatology or by nexus to service.  Service connection must 
be denied for a psychiatric disability, to include PTSD and 
bipolar disorder.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's acquired psychiatric disability claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Arthritis of the Bilateral Hands

The appellant filed a January 2006 claim that he had arthritis of 
both hands as a result of loading shells in tanks during service.  

The appellant's service personnel records show no training for a 
tank crewer, only basic rifle and infantry training, some 
advanced individual training and clerk training.  The appellant 
was posted to the 1st Armor Division, but was a clerk, not a tank 
crewer.  The appellant's service treatment records are silent for 
any treatment or complaints of the hands or wrists.  The May 1965 
separation from service physical examination is normal.  

The appellant's statements in connection with this claim do not 
allege continuity of symptomatology to service.  The January 2006 
claim, October 2006 Notice of Disagreement, and September 2007 
Form 9, all in connection with this claim, fail to mention 
continuity to service.  The VA treatment records show that he was 
first diagnosed with left hand degenerative joint disease in 
2001.  The diagnosis for the right hand was first made in 2005.  
A prolonged period without medical complaint can be considered, 
along with other factors concerning the appellant's health and 
medical treatment during and after military service, as evidence 
of whether a condition was incurred in service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  The Board 
notes that repetitious loading of shells in a tank is not 
consistent with the conditions of the appellant's service.  Given 
the lack of continuity to service, the many years between service 
and first diagnosis and the inconsistency between the claimed 
incurrence event and the conditions of the appellant's service, 
the Board finds that the arthritis of both hands was not incurred 
in service, is not related to any incident of service.  Service 
connection is not warranted on a direct basis.

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The appellant's degenerative joint disease was 
first diagnosed over thirty years after separation from service.  
The Board finds that the disease was not manifest within one year 
of service.  The appellant cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's arthritis of both hands claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for a 
skin disability is denied.

The petition to reopen the claims for service connection for PTSD 
and bipolar disorder is granted.

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and bipolar disorder, is denied.

Entitlement to service connection for arthritis of both hands is 
denied.


REMAND

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal after a 
Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  It is well- established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits and 
that, once apparent, a potential jurisdictional defect may be 
raised by the court, tribunal or any party, sua sponte, at any 
stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380 1383 
(1996).  Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning the adequacy of a substantive 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the appellant has submitted a 
timely Notice of Disagreement (NOD).  As noted above, appellate 
review is initiated by an NOD and completed by a substantive 
appeal after an SOC is furnished by the RO.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Proper completion and filing of a 
NOD are the first actions a claimant needs to take to initiate an 
appeal.  38 C.F.R. § 20.202.  The NOD must be filed with the VA 
office that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

The issue of a podiatry claim (flatfeet) was denied in a 
September 2004, with notice provided to the appellant in that 
same month.  The issues of nosebleeds and left and right knee 
conditions were denied in a November 2005 rating decision, notice 
of which was sent to the appellant on November 2, 2005.  The 
Notice of Disagreement (NOD) was stamped received by the RO on 
November 20, 2006.  The RO proceeded to issue a Statement of the 
Case as to these issues.

The Board notified the appellant in an April 2010 letter that his 
Notice of Disagreement as to those issues was untimely, and 
provided the pertinent laws and regulations to them at that time.  
The appellant was provided 60 days to request a hearing or to 
submit evidence and argument concerning the timeliness of his 
Notice of Disagreement.  The appellant responded that he wanted 
to appear before the Board to present argument and evidence on 
this point in a June 2010 letter.  The Board remands to provide 
the appellant with a hearing.  

The Board must also remand the petition to reopen the claim for 
service connection for peptic ulcer disease.  The January 1997 
Board decision discussed above denied a claim for a 
gastrointestinal disability.  In so doing, the Board considered 
whether a chronic ulcer disability had been incurred in or 
aggravated by service, ultimately concluding that chronic peptic 
ulcer disease had been diagnosed prior to service and had not 
been aggravated in service.  The RO failed to consider whether 
reopening was warranted for the peptic ulcer claim.  Regardless 
of the RO's decision to reopen the claim, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).  Unfortunately, 
the Board cannot proceed to consider whether new and material 
evidence has been submitted without creating the possibility of 
prejudice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board remands so that the RO may address reopening of the peptic 
ulcer claim in the first instance.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO 
concerning the issues of the timeliness of 
the Notice of Disagreement on the issues of 
podiatry claim (flatfeet), nosebleeds, and 
left and right knee conditions, and notify 
him of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

2.  The RO should readjudicate the petition 
to reopen the claim for service connection 
for peptic ulcer disease.  If the benefits 
sought are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


